Citation Nr: 1438688	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to service connection for hypertension (HTN), to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins.  

2.  Entitlement to service connection for a left hip disability, to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins.  

3.  Entitlement to service connection for vertigo/dizziness, to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins.  

4.  Entitlement to service connection for tension headaches, to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins. 

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins.  

6.  Entitlement to service connection for a cardiovascular disorder, to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins.  

7.  Entitlement to service connection for a sleep disorder, to include as a result of an undiagnosed illness and/or as secondary to exposure to environmental toxins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1960, May 1960 to April 1963, and from June 1976 to April 1994.  He was stationed in Southwest Asia from December 1990 to May 1991.  The Board finds that, based on the Veteran's service, he meets the definition of a Persian Gulf Veteran and 38 C.F.R. § 3.317 (2013) is applicable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2011, the Board remanded the claims for additional evidentiary development.  The case has now been returned for further appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The claim of entitlement to service connection for a cardiovascular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, HTN had its onset during service.  

2.  Resolving reasonable doubt in the Veteran's favor, left hip degenerative changes had their onset during service.  

3.  A disorder manifested by vertigo/dizziness is not currently demonstrated.  

4.  The competent evidence shows that the Veteran has tension headaches which are not related to active service, to include as due to exposure to toxins and/or an undiagnosed illness.  

5.  The competent evidence shows that the Veteran has COPD which is not related to active service, to include as due to exposure to toxins and/or an undiagnosed illness.  

6.  The competent evidence shows that the Veteran has a sleep disorder which is not related to active service, to include as due to exposure to toxins and/or an undiagnosed illness.  



CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for HTN have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria for entitlement to service connection for mild degenerative changes of the left hip have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2013).  

3.  A disorder manifested by vertigo/dizziness was not incurred in or aggravated by active service, to include as due to exposure to toxins, and/or an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).  

4.  Tension headaches were not incurred in or aggravated by active service, to include as due to exposure to toxins, and/or an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).  

5.  COPD was not incurred in or aggravated by active service, to include as due to exposure to toxins, and/or an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).  

6.  A sleep disorder was not incurred in or aggravated by active service, to include as due to exposure to toxins, and/or an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include correspondence dated in January 2006, March 2006, and May 2006, December 2011, January 2012, and March 2012,) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2006 and May 2006 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in February 2012 with additional clarification opinion dated in January 2013, which, as detailed below, included opinions that addressed the etiologies of the claims on appeal.  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, as identified in 38 C.F.R. § 3.309(a), and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Under 38 C.F.R. § 3.317 , a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75, 699-75, 672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multi-symptom illness); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2013).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Service Connection for HTN and for a Left Hip Disorder

STRs reflect that the Veteran's blood pressure readings during service were sometimes at an elevated level.  For example, inservice blood pressure readings of 130/90 in May 1986, 126/90 in 1988, 130/98 in July 1990, and 126/90 in November 1992, were recorded.  

Note: HTN or isolated systolic HTN must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term HTN means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic HTN means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2013).  

Post service records show an initial diagnosis of HTN approximately 3 years after service separation, in 1997.  A VA examiner opined in 2012 that it was at least as likely as not (50 percent probability) that the Veteran's HTN had its onset during service.  

Similarly, the STRs show that the Veteran was treated on more than one occasion for left hip pain which was generally described as "arthritis."  Abnormal imaging was noted upon inservice X-ray in June 1986.  

Post service records include left hip X-ray in 2006 which was interpreted as normal.  When examined by VA in 2012, the VA examiner noted that X-ray showed mild degenerative changes of the left hip.  It was opined that the Veteran's left hip degenerative changes were of service origin.  

With resolution of all reasonable doubt in the Veteran's favor, it is concluded that service connection is warranted for HTN and for left hip degenerative changes as being incurred in military service.  

A Disorder Manifested by 
Vertigo/Dizziness

The STRs reflect dizziness (and other symptoms such as vomiting and diarrhea) in January 1977 associated with gastroenteritis.  Approximately 10 years later (in 1987) the Veteran was seen with a history of dizziness/fainting spells.  The examiner noted occasional vertigo with "back head tilt."  No chronic disorder associated with vertigo, dizziness, or fainting spells was noted upon service separation examination in 1993.  

Post service records are negative for a chronic disorder associated with vertigo and/or dizziness.  An opinion was recently requested by VA as to whether the Veteran had a disorder manifested by these symptoms.  In the January 2013 report, the examiner noted that the claims file was reviewed.  A summary of the pertinent complaints and symptoms was provided.  The examiner opined that no disorder associated with the Veteran's complaints of vertigo and/or dizziness was currently demonstrated.  Moreover, no such chronic disorder was indicated since the Veteran's service discharge many years earlier.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a current disorder manifested by vertigo and/or dizziness, the claim must be denied.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a disorder manifested by vertigo and/or dizziness, and it must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).

Tension Headaches

As to the claim for service connection for tension headaches, it is contended by the Veteran that this condition either began during service, or is related to his exposure to toxins and other environmental factors while stationed in Saudi Arabia.  Alternatively, he attributes his condition to an undiagnosed illness.  

Initially, as to the Veteran's claim that his tension headaches were caused by environmental toxins while in service, the Board finds no evidence to support that contention.  The STRs do not demonstrate adverse environmental factors or stress that affected his health chronically, and the post-service evidence, to include lay and medical evidence, does not support that theory.  

It is noted by the Board that tension headaches were diagnosed upon VA examination in February 2012.  The examiner, however, concluded that the Veteran's tension headaches were not of service origin, pointing out no such chronic disorder was note during service.  The Board's review of the STRs corroborates the examiner's report that no such disorder was noted during service or for many years thereafter.  

The VA examiner's 2012 opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

As to the lay claims found in the record. the Board notes that neither the Veteran nor his representative is competent to opine that the claimant's symptoms are due to an undiagnosed illness or exposure to toxins as this particular relationship involves a medically complex question that goes beyond their lay observations.  See Davidson, supra.  Moreover, the Board finds more competent and credible the opinion by the February 2012 VA examiner that his headaches were caused by tension than any lay claims to the contrary found in the record.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

The issue here is whether the Veteran's claimed headache disorder is due to an undiagnosed illness or exposure to toxins attributable to Gulf War service.  As the preponderance of the competent and credible evidence of record shows that the Veteran's headaches are attributable to a known clinical diagnosis, tension headaches, the Board finds that 38 C.F.R. § 3.317 (2013) is not for application.  As the headaches have been identified as tension headaches, service connection for this disability under the presumptions for Persian Gulf Veterans codified at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for tension headaches as due to an undiagnosed illness or as secondary to exposure to environmental toxins under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).  Also see Gutierrez , supra.  Therefore, the claim of service connection for tension headaches must be denied.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Gilbert and Ortiz, supra.  

COPD

It is also claimed that service connection is warranted for COPD as this condition either began during service, or is related to his exposure to toxins and other environmental factors while stationed in Saudi Arabia.  Alternatively, the Veteran attributes his condition to an undiagnosed illness.  

Initially, as to the Veteran's claim that his COPD was caused by environmental toxins while in service, the Board finds no evidence to support the contention.  The STRs do not demonstrate adverse environmental factors or stress that affected his health chronically, and the post-service evidence, to include lay and medical evidence, does not support that theory.  

The post-service evidence includes reports from a private facility beginning in 1999 of COPD.  Thus, the claim is denied on a direct basis because the STRs do not reflect a diagnosis of COPD or similar respiratory disease and the disorder is not otherwise shown to be of service onset.  

A VA examiner who reviewed the claims file opined in February 2012 that the Veteran's COPD was not of service origin, noting that this condition was not diagnosed until approximately 5 years after service discharge  

A review of the remaining evidence of record reveals no medical opinion or evidence contradicting the negative opinion with respect to COPD rendered after the 2012 VA examination, and the Veteran's assertions linking COPD to service, to include toxins coincident with his service in the Persian Gulf, represent nonprobative evidence.  In this regard, a lay person such as the Veteran is 
not competent to provide evidence as to such a complex medical question as to the etiology of his COPD, which involves an internal medical process that is not capable of lay observation.  Moreover, as the respiratory symptoms at issue have been attributed to a known diagnosis of COPD, service connection for this disability under the presumptions for Persian Gulf Veterans codified at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis, supra.  

In short and given the above, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD.  As such, the benefit of the doubt doctrine is not applicable with respect to this claim, and the claim for service connection for COPD must therefore be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert, supra.  

A Sleep Disorder

It is also contended by the Veteran that he has a sleep disorder of service origin.  He asserts that this condition either began during service, or is related to his exposure to toxins and other environmental factors while stationed in Saudi Arabia.  Alternatively, he attributes his condition to an undiagnosed illness.  

As above when addressing the Veteran's other service connection claims, there simply is nothing in the record to show that the Veteran has a sleep disorder that was caused by environmental toxins while in service.  The Board finds no evidence to support such a contention.  The STRs do not demonstrate adverse environmental factors or stress that affected his health chronically, and the post-service evidence, to include lay and medical evidence, do not support that theory.  

The post-service evidence includes reports from a private facility beginning in 2006 of a sleep disorder.  Thus, the claim is denied on a direct basis because the STRs do not reflect a diagnosis of a chronic sleep problem and the disorder is not otherwise shown to be of service onset.  

A VA examiner who reviewed the claims file opined in February 2012 that the Veteran's obstructive sleep apnea was not of service origin, noting that this condition was not diagnosed until approximately 12 years after service discharge.

A review of the remaining evidence of record reveals no medical opinion or evidence contradicting the negative opinion with respect to obstructive sleep apnea rendered after the 2012 VA examination, and the Veteran's assertions linking sleep apnea to service, to include toxins coincident with his service in the Persian Gulf, represent nonprobative evidence.  In this regard, a lay person such as the Veteran is not is competent to provide evidence as to such a complex medical question as to the etiology of his sleep disorder, which involves an internal medical process that is not capable of lay observation.  Moreover, as the sleep problems at issue have been attributed to a known diagnosis of obstructive sleep apnea, service connection for this disability under the presumptions for Persian Gulf Veterans codified at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis, supra.  

The Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea.  As before, the benefit of a reasonable doubt doctrine is also not applicable with respect to this claim, and the claim for service connection for sleep apnea must therefore be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert, supra.  


ORDER

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for left hip degenerative changes is granted.  

Entitlement to service connection for vertigo/dizziness, to include as a result of an undiagnosed illness and as secondary to exposure to environmental toxins, is denied.  

Entitlement to service connection for tension headaches, to include as a result of an undiagnosed illness and as secondary to exposure to environmental toxins, is denied.  

Entitlement to service connection for COPD, to include as a result of an undiagnosed illness and as secondary to exposure to environmental toxins, is denied.  

Entitlement to service connection for a sleep disorder, to include as a result of an undiagnosed illness and as secondary to exposure to environmental toxins, is denied.  


REMAND

In the decision above, service connection was granted for HTN.  The additional claim for service connection for a cardiovascular disorder has been developed separately and distinctly and will remain its own claim.  

Upon VA examination in February 2012, the examiner provided a medical opinion that resulted in the grant of service connection for HTN.  In effect, it was noted that there were several elevated readings of the Veteran's blood pressure during service with post service diagnosis of the condition approximately 3 years after service.  The examiner opined that the disorder had its onset during service.  The examiner further noted, however, that inservice testing showed no cardiovascular disorder.  The examiner, however, did not address whether current cardiovascular disorder (ischemic heart disease) was more or less likely as not caused or aggravated by the now service-connected HTN.  As such, a medical opinion is needed.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding treatment records pertaining to the Veteran.  

2.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the likely etiology of current cardiovascular disease.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be performed.  

Based on the examination and review of the record, the examiner should respond to the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current heart disorder is related to service or was incurred during the first post-service year?  

(b) If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that any current heart disease was caused by his service-connected HTN?  

(c) If the answers to (a) and (b) are no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected HTN aggravated any current heart disorder?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be provided.  

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


